EXHIBIT 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made and dated as of
March 25, 2011 and is entered into by and among ANTHERA PHARMACEUTICALS, INC., a
Delaware corporation (“Parent”), and each of Parent’s subsidiaries joined hereto
(the “Joined Subsidiaries”; the Joined Subsidiaries together with Parent are
hereinafter collectively referred to as the “Borrowers” and each individually as
a “Borrower”), HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership, as
the collateral agent (in such capacity, the “Collateral Agent”) and a lender
(“HT II”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation,
as a lender (“HTGC”; HT II together with HTGC are hereinafter collectively
referred to as the “Lender”).
RECITALS
     A. The Borrowers have requested that the Lender make available to the
Borrowers a loan in an aggregate principal amount of Twenty-Five Million Dollars
($25,000,000) (the “Term Loan”); and
     B. The Lender is willing to make the Term Loan on the terms and conditions
set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, the Borrowers and the Lender agree as follows:
SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION
          1.1 Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:
          “Account Control Agreement(s)” means any agreement entered into by and
among the Collateral Agent, any Borrower and a third party Bank or other
institution (including a Securities Intermediary) with which such Borrower
maintains a Deposit Account or an account holding Investment Property in which
such Borrower has granted to the Collateral Agent for the benefit of the Lender
a perfected first priority security interest in the subject account or accounts.
          “ACH Authorization” means the ACH Debit Authorization Agreement in
substantially the form of Exhibit H.
          “Administrative Borrower” has the meaning given to it in
Section 11.19.
          “Advance” means a Term Loan Advance.
          “Advance Date” means the funding date of any Advance.

 



--------------------------------------------------------------------------------



 



          “Advance Request” means a request for an Advance submitted by the
Administrative Borrower to the Lender in substantially the form of Exhibit A.
          “Agreement” means this Loan and Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
          “Assignee” has the meaning given to it in Section 11.13.
          “Borrower Products” means all products (including drugs and
biologics), software, service offerings, technical data or technology currently
being designed, manufactured or sold by any Borrower or which any Borrower
intends to sell, license, or distribute in the future including any products or
service offerings under development, collectively, together with all products,
software, service offerings, technical data or technology that have been sold,
licensed or distributed by any Borrower since its incorporation.
          “Cash” means all cash and liquid funds.
          “Change in Control” means any reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Parent, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Parent in which the holders of
Parent’s outstanding shares immediately before consummation of such transaction
or series of related transactions do not, immediately after consummation of such
transaction or series of related transactions, retain shares representing more
than fifty percent (50%) of the voting power of the surviving entity of such
transaction or series of related transactions (or the parent of such surviving
entity if such surviving entity is wholly owned by such parent), in each case
without regard to whether Parent is the surviving entity.
          “Claims” has the meaning given to it in Section 11.10.
          “Closing Date” means the date of this Agreement.
          “Collateral” means the property described in Section 3.
          “Collateral Agent” has the meaning given to such term in the preamble
hereto.
          “Confidential Information” has the meaning given to it in
Section 11.12.
          “Contingent Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to
(i) any indebtedness, lease, dividend, letter of credit or other obligation of
another, including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent

2



--------------------------------------------------------------------------------



 



Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
          “Copyright License” means any written agreement granting any right to
use any Copyright or Copyright registration, now owned or hereafter acquired by
any Borrower or in which any Borrower now holds or hereafter acquires any
interest.
          “Copyrights” means all copyrights, whether registered or unregistered,
held pursuant to the laws of the United States, any State thereof, or of any
other country.
          “Deposit Account” means any “deposit account,” as such term is defined
in the UCC, and includes any checking account, savings account, or certificate
of deposit.
          “ERISA” is the Employee Retirement Income Security Act of 1974, and
its regulations, as in effect from time to time.
          “Event of Default” has the meaning given to it in Section 9.
          “Facility Charge” means $187,500.
          “Financial Statements” has the meaning given to it in Section 7.1.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time.
          “HT II” has the meaning given to such term in the preamble hereto.
          “HTGC” has the meaning given to such term in the preamble hereto.
          “Indebtedness” means indebtedness of any kind, including (a) all
indebtedness for borrowed money or the deferred purchase price of property or
services (excluding trade credit entered into in the ordinary course of business
due within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.
          “Insolvency Proceeding” is any proceeding by or against any Person
under the United States Bankruptcy Code, or any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
          “Intellectual Property” means all of any Borrower’s Copyrights;
Trademarks; Patents; Licenses; trade secrets and inventions; mask works; any
Borrower’s applications for any

3



--------------------------------------------------------------------------------



 



of the foregoing and reissues, extensions, or renewals thereof; and any
Borrower’s goodwill associated with any of the foregoing, together with any
Borrower’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.
          “Investment” means any beneficial ownership (including stock,
partnership or limited liability company interests) of or in any Person, or any
loan, advance or capital contribution to any Person or the acquisition of all,
or substantially all, of the assets of another Person.
          “Joined Subsidiaries” has the meaning given to it in the preamble to
this Agreement.
          “Joinder Agreements” means for each Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as
Exhibit G.
          “Lender” has the meaning given to it in the preamble to this
Agreement.
          “Lender Expenses” are all reasonable audit fees and expenses, costs,
and expenses (including reasonable, documented attorneys’ fees and expenses) for
preparing, negotiating, administering, defending and enforcing the Loan
Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by the Lender or the
Collateral Agent with respect to Borrower.
          “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, security interest, encumbrance, levy, lien or charge of
any kind, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest.
          “Loan” means the Advances made under this Agreement.
          “Loan Documents” means this Agreement, the Notes, the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrants, and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.
          “Material Adverse Effect” means a material adverse effect upon:
(i) the business, operations, properties, assets, or condition (financial or
otherwise) of the Borrowers and their Subsidiaries, taken as a whole, other than
an effect in and of itself reasonably attributable to (a) the failure of any
nonclinical or clinical trial to demonstrate the desired safety or efficacy of
any biologic or drug or (b) the denial, delay or limitation of approval of, or
taking of any other regulatory action by, the United States Food and Drug
Administration or any other governmental entity with respect to any biologic or
drug; or (ii) the ability of the Borrowers to perform the Secured Obligations
when due in accordance with the terms of the Loan Documents, or the ability

4



--------------------------------------------------------------------------------



 



of the Collateral Agent or the Lender to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or the Liens of
the Collateral Agent for the benefit of the Lender on the Collateral or the
priority of such Liens, in each case, in the aggregate.
          “Maximum Term Loan Amount” means Twenty-Five Million and No/100
Dollars ($25,000,000).
          “Maximum Rate” shall have the meaning assigned to such term in
Section 2.2.
          “Notes” means the Term Notes.
          “Patent License” means any written agreement granting any right with
respect to any invention on which a Patent is in existence or a Patent
application is pending, in which agreement any Borrower now holds or hereafter
acquires any interest.
          “Patents” means all letters patent of, or rights corresponding
thereto, in the United States or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States or any other country.
          “Permitted Indebtedness” means: (i) Indebtedness of any Borrower in
favor of the Lender arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in
Schedule 1A; (iii) Indebtedness of up to $1,000,000 outstanding at any time
secured by a lien described in clause (vii) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the lesser of the cost or
fair market value of the Equipment or software or other intellectual property
financed with such Indebtedness; (iv) Indebtedness to trade creditors incurred
in the ordinary course of business, including Indebtedness incurred in the
ordinary course of business with corporate credit cards; (v) Indebtedness that
also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit or surety
bonds that are issued on behalf of any Borrower or a Subsidiary thereof in an
amount not to exceed $200,000 at any time outstanding, (viii) other Indebtedness
in an amount not to exceed $500,000 at any time outstanding, and
(ix) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon any Borrower or any
Subsidiary thereof, as the case may be.
          “Permitted Investment” means: (i) Investments existing on the Closing
Date which are disclosed in Schedule 1B or made in accordance with the
Investment Policy delivered to Lender prior to the Closing Date; (ii)
(a) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, (b) commercial paper maturing no more
than one year from the date of creation thereof and currently having a rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (c) certificates of deposit issued by any bank with assets of
at least $500,000,000 maturing no more than one year from the date of investment
therein, and (d) money market accounts; (iii) repurchases of stock from former
employees, directors, or consultants of any Borrower under the terms of
applicable repurchase agreements at the original issuance price of such
securities (a) in an aggregate amount not to exceed $250,000 in any fiscal year,
provided that no Event of Default has occurred, is

5



--------------------------------------------------------------------------------



 



continuing or would exist after giving effect to the repurchases or (b) in any
amount where the consideration for the repurchase is the cancellation of
Indebtedness owed by such former employees, directors, or consultants, to any
Borrower regardless of whether an Event of Default exists, so long as no
Borrower extended any cash with respect to such Indebtedness; (iv) Investments
accepted in connection with Permitted Transfers; (v) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of the
Borrowers’ business; (vi) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not affiliates, in the ordinary course of business, provided that this
subparagraph (vi) shall not apply to Investments of any Borrower in any
Subsidiary; (vii) Investments consisting of loans not involving the net transfer
on a substantially contemporaneous basis of cash proceeds to employees, officers
or directors relating to the purchase of capital stock of any Borrower pursuant
to employee stock purchase plans or other similar agreements approved by such
Borrower’s Board of Directors; (viii) Investments consisting of travel advances
in the ordinary course of business; (ix) Investments in newly-formed
Subsidiaries organized in the United States, provided that such Subsidiaries
enter into a Joinder Agreement promptly after their formation by any Borrower
and execute such other documents as shall be reasonably requested by the Lender;
(x) Investments in subsidiaries organized outside of the United States approved
in advance in writing by the Lender; (xi) joint ventures or strategic alliances
in the ordinary course of the Borrowers’ business consisting of the nonexclusive
licensing of technology, the development of technology or the providing of
technical support, provided that any cash Investments by any Borrower do not
exceed $1,000,000 in the aggregate in any fiscal year; and (xii) additional
Investments that do not exceed $500,000 in the aggregate throughout the term of
this Agreement.
          “Permitted Liens” means any and all of the following: (i) Liens in
favor of the Lender; (ii) Liens existing on the Closing Date which are disclosed
in Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that the Borrowers maintain adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of the Borrowers’ business and
imposed without action of such parties; provided, that the payment thereof is
not yet required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money liens and liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases,
licenses granted in the ordinary course of business and not interfering in any

6



--------------------------------------------------------------------------------



 



material respect with the business of the licensor and licenses of Intellectual
Property described in clause (ii) of the definition of “Permitted Transfers”;
(x) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due; (xi) Liens on insurance proceeds securing the payment of
financed insurance premiums that are promptly paid on or before the date they
become due (provided that such Liens extend only to such insurance proceeds and
not to any other property or assets); (xii) statutory and common law rights of
set-off and other similar rights as to deposits of cash and securities in favor
of banks, other depository institutions and brokerage firms; (xiii) easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business so long as they do
not materially impair the value or marketability of the related property;
(xiv) Liens on cash or cash equivalents securing obligations permitted under
clause (vii) of the definition of Permitted Indebtedness; and (xv) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (i) through
(xiv) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.
          “Permitted Transfers” means (i) sales of Inventory in the normal
course of business, (ii) non-exclusive and exclusive licenses and similar
arrangements for the use of Intellectual Property on commercially reasonable
terms that could not result in a legal transfer of title of the licensed
property, or (iii) dispositions of worn-out, obsolete or surplus Equipment at
fair market value in the ordinary course of business, and (iv) other Transfers
of assets having a fair market value of not more than $500,000 in the aggregate
in any fiscal year.
          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, other entity or government.
          “Prepayment Charge” shall have the meaning assigned to such term in
Section 2.4.
          “Prepayment Date” shall have the meaning assigned to such term in
Section 2.4.
          “Prime Rate” means for any day, the prime rate as reported in The Wall
Street Journal for such day.
          “Principal Market” means The NASDAQ Global Market or its successors.
          “Receivables” means (i) all of the Borrowers’ Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.
          “SBA” shall have the meaning assigned to such term in Section 7.15.
          “SBIC” shall have the meaning assigned to such term in Section 7.15.

7



--------------------------------------------------------------------------------



 



          “SBIC Act” shall have the meaning assigned to such term in
Section 7.15.
          “Secured Obligations” means the Borrowers’ obligations under this
Agreement and any Loan Document, including any obligation to pay any amount now
owing or later arising. Notwithstanding the foregoing, the “Secured Obligations”
shall not include any of Borrowers’ obligations, liabilities or duties under the
Warrants.
          “Subordinated Indebtedness” means Indebtedness subordinated to the
Secured Obligations in amounts and on terms and conditions satisfactory to the
Lender in its reasonable discretion.
          “Subsequent Financing” means the closing of the next Parent private
equity financing which becomes effective after the Closing Date and results in
aggregate proceeds to Parent of at least $5,000,000.
          “Subsidiary” means an entity, whether corporate, partnership, limited
liability company, joint venture or otherwise, in which a Borrower owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 hereto.
          “Term Loan Advance” means any Term Loan funds advanced under this
Agreement.
          “Term Loan Amortization Date” means April 1, 2012; provided that, if
(a) positive biomarker analysis results are obtained from the VISTA-16 Phase III
FDA Clinical Trial on or before July 31, 2011, and (b) full enrollment (n = 540)
of the PEARL-SC Phase 2b FDA Clinical Trial is obtained on or before March 31,
2012, then the Term Loan Amortization Date shall be extended to July 1, 2012.
          “Term Loan Interest Rate” means for any day, the greater of
(a) 7.30 percentage points (7.30%) plus the Prime Rate or (b) 10.55 percentage
points (10.55%).
          “Term Loan Maturity Date” means the twenty-ninth monthly anniversary
of the Term Loan Amortization Date.
          “Term Note” means a Promissory Note in substantially the form of
Exhibit B.
          “Trademark License” means any written agreement granting any right to
use any Trademark or Trademark registration, now owned or hereafter acquired by
any Borrower or in which any Borrower now holds or hereafter acquires any
interest.
          “Trademarks” means all trademarks (registered, common law or
otherwise) and any applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof.
          “UCC” means the Uniform Commercial Code as the same is, from time to
time, in effect in the State of California; provided that, in the event that, by
reason of mandatory

8



--------------------------------------------------------------------------------



 



provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the Lien of the Collateral Agent for the benefit of
the Lender on any Collateral is governed by the Uniform Commercial Code as the
same is, from time to time, in effect in a jurisdiction other than the State of
California, then the term “UCC” shall mean the Uniform Commercial Code as in
effect, from time to time, in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
          “Warrants” means the warrants entered into in connection with the
Loan.
     Unless otherwise specified, all references in this Agreement or any Annex
or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or
“Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex,
or Schedule in or to this Agreement. Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
SECTION 2. THE LOAN
     2.1 Term Loan.
     (a) Advances. Subject to the terms and conditions of this Agreement, the
Lender will make, and the Borrowers agree to draw, a Term Loan Advance equal to
the Maximum Term Loan Amount on the Closing Date.
     (b) Advance Request. To obtain the Term Loan Advance, the Administrative
Borrower shall complete, sign and deliver an Advance Request and the Borrowers
shall execute and deliver the Term Notes to the Lender on the Closing Date. The
Lender shall fund the Term Loan Advance in the manner requested by the Advance
Request provided that each of the conditions precedent to such Term Loan Advance
is satisfied as of the requested Advance Date.
     (c) Interest. The principal balance of the Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on
each day the Prime Rate changes from time to time.
     (d) Payment. The Borrowers will pay interest on the Term Loan Advance on
the first day of each month, beginning the month after the Closing Date. The
Borrowers shall repay the aggregate Term Loan principal balance that is
outstanding on the Term Loan Amortization Date in thirty (30) equal monthly
installments of principal and interest beginning on the Term Loan Amortization
Date and continuing on the first business day of each month thereafter (each a
“Repayment Date”). The entire Term Loan principal

9



--------------------------------------------------------------------------------



 



balance and all accrued but unpaid interest hereunder, shall be due and payable
on the Term Loan Maturity Date. The Borrowers shall make all payments under this
Agreement without setoff, recoupment or deduction and regardless of any
counterclaim or defense. The Lender will initiate debit entries to the
Administrative Borrower’s account as authorized on the ACH Authorization on each
payment date of all periodic obligations payable to the Lender under each Term
Note or Term Advance.
          2.2 Maximum Interest. Notwithstanding any provision in this Agreement,
the Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that the Borrowers have actually paid to the Lender an amount of interest in
excess of the amount that would have been payable if all of the Secured
Obligations had at all times borne interest at the Maximum Rate, then such
excess interest actually paid by the Borrowers shall be applied as follows:
first, to the payment of principal outstanding on the Notes; second, after all
principal is repaid, to the payment of the Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to the
Borrowers.
          2.3 Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to five percentage points (5%) of the
past due amount shall be payable on demand. In addition, upon the occurrence and
during the continuation of an Event of Default hereunder, all Secured
Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(c) plus five percentage points (5%) per annum. In the event
any interest is not paid when due hereunder, delinquent interest shall be added
to principal and shall bear interest on interest, to the extent permitted by
law, compounded at the rate set forth in Section 2.1(c) or Section 2.3, as
applicable.
          2.4 Prepayment. At the Borrowers’ option upon at least 5 business days
prior written notice to the Lender from the Administrative Borrower of the date
of prepayment (the “Prepayment Date”), the Borrowers may prepay all or any
portion of at least $2,000,000 in cash, of the outstanding Advances by paying
(i) the principal balance being prepaid, (ii) all accrued and unpaid interest,
(iii) all other sums, if any, that shall have become due and payable hereunder
or under the Notes, (iv) together with a prepayment charge equal to the
following percentage of the Advance amount being prepaid: for a prepayment made
on or before the first anniversary of the Closing Date, 3.0% of the outstanding
principal amount of the Advance prepaid, (ii) for a prepayment made after the
first anniversary, but on or before the second anniversary of the Closing Date,
2.0% of the outstanding principal amount of the Advance prepaid, and (iii) for a
prepayment made after the second anniversary of the Closing Date, but before the
Term Loan Maturity Date, 1.0% of the outstanding principal amount of the Advance
prepaid (each, a “Prepayment Charge”). The Borrowers agree that the Prepayment
Charge is a reasonable calculation of the Lender’s lost profits in view of the
difficulties and impracticality of determining actual damages resulting from an
early repayment of the Advances. The Borrowers shall prepay

10



--------------------------------------------------------------------------------



 



the outstanding amount of all principal and accrued and unpaid interest, plus
the applicable Prepayment Charge, upon the consummation of a Change in Control.
          2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that the Borrowers prepay in full the outstanding
Secured Obligations, or (iii) the date that the Secured Obligations become due
and payable, the Borrowers shall pay Lender a charge of $937,500; provided,
however, that, if the Secured Obligations are prepaid upon the consummation of a
Change of Control on or before the one year anniversary of the Closing Date, the
Borrowers shall pay Lender a reduced charge of $500,000. Notwithstanding the
required payment date of such charge, it shall be deemed fully earned by the
Lender as of the Closing Date.
SECTION 3. SECURITY INTEREST
          3.1 As security for the prompt, complete and indefeasible payment when
due (whether on the payment dates or otherwise) of all the Secured Obligations
(other than obligations arising under the Warrant), the Borrowers grant to the
Collateral Agent for the benefit of the Lender a security interest in all of the
Borrowers’ right, title and interest in and to all of their personal property
now owned or hereafter acquired, including the following (collectively, the
“Collateral”): (a) Receivables; (b) Equipment (but excluding leased Equipment or
Equipment financed by purchase money indebtedness (and any accessions,
attachments, replacements or improvements thereon) that is subject to a Lien
that is permitted pursuant to subsection (vii) of the definition of “Permitted
Liens”, which is securing Indebtedness permitted pursuant to subsection (iii) of
the definition of “Permitted Indebtedness”, provided, that (x) the foregoing
exclusion shall apply only to the extent the applicable lease or finance
contract relating to such Equipment prohibits the granting of security interests
other than such Permitted Lien and (y) upon the release of any such Lien, such
Equipment (and any accessions, attachments, replacements or improvements
thereon) shall be deemed to be Collateral hereunder and shall be subject to the
security interest granted herein); (c) Fixtures; (d) General Intangibles;
(e) Inventory; (f) Investment Property (but excluding thirty-five percent (35%)
of the voting capital stock of any foreign Subsidiary if to not exclude such
stock would cause such Borrower material adverse tax consequences under Internal
Revenue Code Section 956 (or any successor statute); (g) Deposit Accounts;
(h) Cash; (i) Goods; (j) Commercial Tort Claims; all customer lists, software,
and business records related to any of the foregoing; and other tangible and
intangible personal property of the Borrowers whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, any Borrower and wherever
located; and, to the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing; provided, however, that the
Collateral does not include Intellectual Property, but shall include all
Accounts and General Intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of the
security interest of the Collateral Agent for the benefit of the Lender in the
Rights to Payment.

11



--------------------------------------------------------------------------------



 



Upon payment in full in cash of the Secured Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) and at such time as this Agreement
has been terminated, the Collateral Agent shall, at Borrowers’ sole cost and
expense, release its Liens in the Collateral and all rights therein shall revert
to Borrowers.
SECTION 4. CONDITIONS PRECEDENT TO LOAN
     The obligations of the Lender to make the Loan hereunder are subject to the
satisfaction by the Borrowers of the following conditions:
          4.1 Initial Advance. On or prior to the Closing Date, the Borrowers
shall have delivered to the Lender the following:
     (a) executed originals of the Loan Documents, Account Control Agreements, a
legal opinion of the Borrowers’ special counsel, and all other documents and
instruments reasonably required by the Lender to effectuate the transactions
contemplated hereby or to create and perfect the Liens of the Collateral Agent
for the benefit of the Lender with respect to all Collateral, in all cases in
form and substance reasonably acceptable to the Lender;
     (b) certified copy of resolutions of each Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;
     (c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of each Borrower;
     (d) a certificate of good standing for each Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which
such Borrower does business and where the failure to be qualified would have a
Material Adverse Effect;
     (e) payment of the Facility Charge and reimbursement of the Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance; and
     (f) such other documents as the Lender may reasonably request.
          4.2 All Advances. On each Advance Date:
     (a) The Lender shall have received (i) an Advance Request from the
Administrative Borrower and Notes from the Borrowers for the relevant Advance as
required by Section 2.1(b), each duly executed by the applicable Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
the Lender may reasonably request.

12



--------------------------------------------------------------------------------



 



     (b) The representations and warranties set forth in this Agreement and in
Section 5 hereof and in the Warrant shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.
     (c) The Borrowers shall be in compliance in all material respects with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Advance no Event of Default shall have occurred and be continuing.
     (d) Each Advance Request shall be deemed to constitute a representation and
warranty by the Borrowers on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.
          4.3 No Default. As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
     Each Borrower represents and warrants that:
          5.1 Corporate Status. Each Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of its State
of incorporation or formation, and is duly qualified as a foreign corporation in
all jurisdictions in which the nature of its business or location of its
properties require such qualifications and where the failure to be qualified
could reasonably be expected to have a Material Adverse Effect. Each Borrower’s
present name, former names (if any), locations, place of formation, tax
identification number, organizational identification number and other
information are correctly set forth in Exhibit C, as may be updated by the
Administrative Borrower in a written notice (including any Compliance
Certificate) provided to the Lender after the Closing Date.
          5.2 Collateral. Each Borrower owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens and subject to the
Borrowers’ compliance with Section 7.16(a) hereof. Each Borrower has the power
and authority to grant to the Collateral Agent for the benefit of the Lender a
Lien in the Collateral as security for the Secured Obligations (other than
obligations arising under the Warrant).
          5.3 Consents. Each Borrower’s execution, delivery and performance of
the Notes, this Agreement and all other Loan Documents, and each Borrower’s
execution of the Warrant, (i) have been duly authorized by all necessary
corporate action of such Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of such Borrower’s Certificate or Articles of
Incorporation or Formation (as applicable), bylaws, operating agreement, or any,
law, regulation, order,

13



--------------------------------------------------------------------------------



 



injunction, judgment, decree or writ to which such Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate any material contract
or agreement or require the consent or approval of any other Person. The
individual or individuals executing the Loan Documents and the Warrant are duly
authorized to do so.
          5.4 Material Adverse Effect. Since December 31, 2010, no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing. No Borrower is aware of any event likely to occur
that is reasonably expected to result in a Material Adverse Effect.
          5.5 Actions Before Governmental Authorities. Except as described on
Schedule 5.5, there are no actions, suits or proceedings at law or in equity or
by or before any governmental authority now pending or, to the knowledge of any
Borrower, threatened against or affecting any Borrower or its property (i) which
seek to prevent, enjoin, hinder or delay the transactions contemplated by the
Loan Documents or (ii) as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, would reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
          5.6 Laws. No Borrower is in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. No Borrower is in default in any manner
under any provision of (i) any agreement to which it is a party or by which it
is bound and for which such default would reasonably be expected to result in a
Material Adverse Effect or (ii) any agreement or instrument evidencing
indebtedness.
          5.7 Information Correct and Current. No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
any Borrower to the Lender in connection with any Loan Document or included
therein or delivered pursuant thereto contained, contains or will contain any
material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by any Borrower to the Lender shall be
(i) provided in good faith and based on the most current data and information
available to such Borrower, and (ii) the most current of such projections
provided to such Borrower’s Board of Directors.
          5.8 Tax Matters. Except as described on Schedule 5.8, (a) each
Borrower has filed all federal, state and local tax returns that it is required
to file, (b) each Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) each Borrower has
paid or fully reserved for any tax assessment received by such Borrower for the
three (3) years preceding the Closing Date, if any (including any taxes being
contested in good faith and by appropriate proceedings).
          5.9 Intellectual Property Claims. Each Borrower is the sole owner of,
or otherwise has the right to use, the Intellectual Property. Except as
described on Schedule 5.9, (i)

14



--------------------------------------------------------------------------------



 



each of the material Copyrights, Trademarks and Patents is valid and
enforceable, (ii) no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (iii) no claim has been
received by any Borrower that any material part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Effect. Exhibit D is a true,
correct and complete list of each Borrower’s Patents, registered Trademarks,
registered Copyrights, and material agreements under which each Borrower
licenses Intellectual Property from third parties (other than shrink-wrap
software licenses), together with application or registration numbers, as
applicable, owned by each Borrower or any Subsidiary, in each case as of the
Closing Date. No Borrower is in material breach of, nor has any Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to any Borrower’s knowledge, no third party to any
such contract, license or agreement is in material breach thereof or has failed
to perform any material obligations thereunder.
          5.10 Intellectual Property. Except as described on Schedule 5.10, each
Borrower has, or in the case of any proposed business, will have, all material
rights with respect to Intellectual Property necessary in the operation or
conduct of such Borrower’s business as currently conducted and proposed to be
conducted by such Borrower. Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC, each Borrower has the right, to the extent required
to operate such Borrower’s business, to freely transfer, license or assign
Intellectual Property without condition, restriction or payment of any kind
(other than license payments in the ordinary course of business) to any third
party, and each Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are used in the design,
development, promotion, sale, license, manufacture, import, export, use or
distribution of Borrower Products.
          5.11 Borrower Products. Except as described on Schedule 5.11, no
Intellectual Property owned by any Borrower or any Borrower Product has been or
is subject to any actual or, to the knowledge of any Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any material respect such Borrower’s use, transfer or licensing thereof or that
could reasonably be expected to adversely affect the validity, use or
enforceability thereof. There is no outstanding decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates any Borrower to
grant licenses or ownership interest in any future Intellectual Property related
to the operation or conduct of the business of any Borrower or any Borrower
Products. No Borrower has received any written notice or claim, or, to the
knowledge of any Borrower, oral notice or claim, challenging or questioning any
Borrower’s ownership in any material part of the Intellectual Property (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property of the owner thereof) or suggesting that any
third party has any claim of legal or beneficial ownership with respect thereto
nor, to any Borrower’s knowledge, is there a reasonable basis for any such
claim. No Borrower’s use of its Intellectual Property nor the production and
sale of any Borrower Products infringes the Intellectual Property or other
rights of others.

15



--------------------------------------------------------------------------------



 



          5.12 Financial Accounts. Exhibit E, as it may be updated by the
Administrative Borrower in a written notice provided to the Lender after the
Closing Date, is a true, correct and complete list of (a) all banks and other
financial institutions at which any Borrower or any Subsidiary maintains Deposit
Accounts and (b) all institutions at which any Borrower or any Subsidiary
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.
          5.13 Employee Loans. No Borrower has any outstanding loans to any
employee, officer or director of any Borrower, nor has any Borrower guaranteed
the payment of any loan made to an employee, officer or director of any Borrower
by a third party.
          5.14 Capitalization and Subsidiaries. Each Borrower’s capitalization
as of the Closing Date is set forth on Schedule 5.14 annexed hereto. No Borrower
owns any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 5.14, as such schedule may be
updated by the Administrative Borrower in a written notice provided after the
Closing Date, is a true, correct and complete list of each Subsidiary.
SECTION 6. INSURANCE; INDEMNIFICATION
          6.1 Coverage. So long as there are any Secured Obligations (other than
obligations arising under the Warrant or inchoate indemnity obligations)
outstanding, Parent shall cause to be carried and maintained commercial general
liability insurance, on an occurrence form, against risks customarily insured
against Parent’s line of business. Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.3. Parent must maintain a minimum of $5,000,000 of commercial
general liability insurance for each occurrence. Parent has and agrees to
maintain a minimum of $20,000,000 of directors and officers’ insurance for each
occurrence and $20,000,000 in the aggregate. So long as there are any Secured
Obligations (other than obligations arising under the Warrant or inchoate
indemnity obligations) outstanding, Parent shall also cause to be carried and
maintained insurance upon the Collateral, insuring against all risks of physical
loss or damage howsoever caused, in an amount not less than the full replacement
cost of the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles. Parent shall also carry and maintain a fidelity
insurance policy in an amount not less than $100,000.
          6.2 Certificates. Parent shall deliver to the Collateral Agent
certificates of insurance that evidence Parent’s compliance with its insurance
obligations in Section 6.1 and the obligations contained in this Section 6.2.
Parent’s insurance certificate shall state the Collateral Agent for the benefit
of the Lender is an additional insured for commercial general liability, an
additional insured and a loss payee for all risk property damage insurance,
subject to the insurer’s approval, a loss payee for fidelity insurance, and a
loss payee for property insurance and additional insured for liability insurance
for any future insurance that Parent may acquire from such insurer. Attached to
the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance and fidelity. Unless an Event of Default shall have occurred and be
continuing, all

16



--------------------------------------------------------------------------------



 



insurance proceeds shall be paid or turned over to Parent. All certificates of
insurance will provide for a minimum of thirty (30) days advance written notice
to the Collateral Agent of cancellation or any other change adverse to the
Collateral Agent’s interests. Any failure of the Collateral Agent to scrutinize
such insurance certificates for compliance is not a waiver of any of the
Collateral Agent’s rights, all of which are reserved.
          6.3 Indemnity. Each Borrower agrees to indemnify and hold the
Collateral Agent and the Lender and their officers, directors, employees,
agents, in-house attorneys, representatives and shareholders harmless from and
against any and all claims, costs, expenses, damages and liabilities (including
such claims, costs, expenses, damages and liabilities based on liability in
tort, including strict liability in tort), including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense (including those
incurred upon any appeal), that may be instituted or asserted against or
incurred by the Collateral Agent and/or the Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from the Collateral Agent’s or the Lender’s
gross negligence or willful misconduct. Each Borrower agrees to pay, and to save
the Collateral Agent and the Lender harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all excise, sales or
other similar taxes (excluding taxes imposed on or measured by the net income of
the Collateral Agent or the Lender) that may be payable or determined to be
payable with respect to any of the Collateral or this Agreement.
SECTION 7. COVENANTS OF BORROWER
     Each Borrower agrees as follows for so long as there are any Secured
Obligations (other than obligations arising under the Warrant and inchoate
indemnity obligations) outstanding:
          7.1 Financial Reports. The Administrative Borrower shall furnish to
the Lender the Compliance Certificate in the form of Exhibit F monthly within
thirty (30) days after the end of each month and the financial statements listed
hereinafter (the “Financial Statements”):
     (a) as soon as practicable (and in any event within thirty (30) days) after
the end of each month, unaudited interim and year-to-date financial statements
as of the end of such month (prepared on a consolidated and consolidating basis,
if applicable), including balance sheet and related statements of income and
cash flows accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against any
Borrower) or any other occurrence that would reasonably be expected to have a
Material Adverse Effect, all certified by the Administrative Borrower’s Chief
Executive Officer or Chief Financial Officer to the effect that they have been
prepared in accordance with GAAP, except (i) for the absence of footnotes,
(ii) that they are subject to normal year end adjustments, and (iii) they do not
contain certain non-cash items that are customarily included in quarterly and
annual financial statements;

17



--------------------------------------------------------------------------------



 



     (b) as soon as practicable (and in any event within forty-five (45) days)
after the end of each calendar quarter, unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against any Borrower) or any other occurrence that would
reasonably be expected to have a Material Adverse Effect, certified by the
Administrative Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year end
adjustments;
     (c) as soon as practicable (and in any event within ninety (90) days) after
the end of each fiscal year, unqualified audited financial statements as of the
end of such year (prepared on a consolidated basis, if applicable), including
balance sheet and related statements of income and cash flows, and setting forth
in comparative form the corresponding figures for the preceding fiscal year,
certified by Deloitte & Touche LLP or another firm of independent certified
public accountants selected by the Borrowers and reasonably acceptable to the
Lender, accompanied by any management report from such accountants;
     (d) promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that any
Borrower has made available to its stockholders and copies of any regular,
periodic and special reports or registration statements that any Borrower files
with the Securities and Exchange Commission or any governmental authority that
may be substituted therefor, or any national securities exchange; and
     (e) financial and business projections promptly following their approval by
each Borrower’s Board of Directors, as well as budgets, operating plans and
other financial information reasonably requested by the Lender.
The executed Compliance Certificate may be sent via facsimile to the Lender at
(650) 473-9194 or via e-mail to kconte@herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail (which email may contain a link to such financial statements)
to financialstatements@herculestech.com with a copy to kconte@herculestech.com;
provided that, if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be sent via facsimile to the Lender at:
(866) 814-0790, attention Kathy Conte.
          7.2 Management Rights. Each Borrower shall permit any representative
that the Collateral Agent or the Lender authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of such Borrower at reasonable times and
upon reasonable notice during normal business hours. Such inspections or
examinations shall be conducted no more often than once every six months unless
an Event of Default has occurred and is continuing. In addition, any such
representative shall have the right to meet with management and officers of each
Borrower to discuss such books of account and records. In addition, the
Collateral Agent or Lender shall be entitled at

18



--------------------------------------------------------------------------------



 



reasonable times and intervals to consult with and advise the management and
officers of each Borrower concerning significant business issues affecting the
Borrowers. Such consultations shall not unreasonably interfere with the
Borrowers’ business operations. The parties intend that the rights granted the
Collateral Agent and the Lender shall constitute “management rights” within the
meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by the Collateral Agent or the Lender with
respect to any business issues shall not be deemed to give the Collateral Agent
or the Lender, nor be deemed an exercise by the Collateral Agent nor the Lender
of, control over any Borrower’s management or policies.
          7.3 Further Assurances. Each Borrower shall from time to time execute,
deliver and file, alone or with the Collateral Agent and/or the Lender, any
financing statements, security agreements, collateral assignments, notices,
control agreements, or other documents reasonably requested by the Collateral
Agent or Lender to perfect or give the highest priority to the Collateral
Agent’s Lien on the Collateral for the benefit of the Lender. Each Borrower
shall from time to time procure any instruments or documents as may be
reasonably requested by the Collateral Agent or the Lender, and take all further
action that may be necessary or desirable, or that the Collateral Agent or the
Lender may reasonably request, to perfect and protect the Liens granted hereby
and thereby. In addition, and for such purposes only, each Borrower hereby
authorizes the Collateral Agent and/or the Lender to execute and deliver on
behalf of such Borrower and to file such financing statements, collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of such Borrower either in the Collateral
Agent’s or the Lender’s name or in the name of the Collateral Agent or the
Lender as agent and attorney-in-fact for such Borrower. Each Borrower shall
protect and defend such Borrower’s title to the Collateral and the Lien of the
Collateral Agent for the benefit of the Lender thereon against all Persons
claiming any interest adverse to such Borrower or the Lender other than
Permitted Liens.
          7.4 [Reserved.]
          7.5 Indebtedness. No Borrower shall create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on any Borrower an obligation to
prepay any Indebtedness, except for the conversion of Indebtedness into equity
securities and the payment of cash in lieu of fractional shares in connection
with such conversion.
          7.6 Collateral. Each Borrower shall at all times keep the Collateral,
the Intellectual Property and all other property and assets used in such
Borrower’s business or in which such Borrower now or hereafter holds any
interest free and clear from any legal process or Liens whatsoever (except for
Permitted Liens), and shall give the Collateral Agent and the Lender prompt
written notice of any legal process affecting the Collateral, the Intellectual
Property, such other property and assets, or any Liens thereon. Each Borrower
shall cause its Subsidiaries to protect and defend such Subsidiary’s title to
its assets from and against all Persons claiming any interest adverse to such
Subsidiary, and each Borrower shall cause its Subsidiaries at all times to keep
such Subsidiary’s property and assets free and clear from any legal process or
Liens

19



--------------------------------------------------------------------------------



 



whatsoever (except for Permitted Liens), and shall give the Collateral Agent and
the Lender prompt written notice of any legal process affecting such
Subsidiary’s assets. Except with respect to (i) specific property encumbered to
secure payment of particular Indebtedness and (ii) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), no Borrower
shall agree with any Person other than the Collateral Agent and the Lender not
to encumber such Borrower’s property.
          7.7 Investments. No Borrower shall directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.
          7.8 Distributions. Except for Permitted Investments, no Borrower
shall, or allow any Subsidiary to, (a) repurchase or redeem any class of stock
or other equity interest other than pursuant to employee, director or consultant
repurchase plans, stock option plans or agreements, restricted stock agreements
or other similar agreements, provided, however, in each case the repurchase or
redemption price does not exceed the original consideration paid for such stock
or equity interest, (b) declare or pay any cash dividend or make a cash
distribution on any class of stock or other equity interest, except that a
Subsidiary may pay dividends or make distributions to such Borrower, or (c) lend
money to any employees, officers or directors or guarantee the payment of any
such loans granted by a third party in excess of $100,000 in the aggregate, or
(d) waive, release or forgive any indebtedness owed by any employees, officers
or directors in excess of $100,000 in the aggregate.
          7.9 Transfers. Except for Permitted Transfers, no Borrower shall
voluntarily or involuntarily transfer, sell, lease, license, lend or in any
other manner convey any equitable, beneficial or legal interest in any material
portion of their assets.
          7.10 Mergers or Acquisitions. No Borrower shall (a) merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than (i) mergers or consolidations
of a Subsidiary into another Subsidiary or into a Borrower and (ii) mergers or
consolidations in which Borrower is the surviving entity that does not result in
a Change of Control, provided, that, upon a Change of Control, the Secured
Obligations shall be paid in full in accordance with Section 2.4 hereof), or
(b) acquire, or permit any of its Subsidiaries to acquire, all or substantially
all of the capital stock or property of another Person (other than Permitted
Investments).
          7.11 Taxes. Each Borrower and its Subsidiaries shall pay when due all
taxes, fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against such
Borrower or the Collateral or upon such Borrower’s ownership, possession, use,
operation or disposition thereof or upon such Borrower’s rents, receipts or
earnings arising therefrom. Each Borrower shall file on or before the due date
therefor all personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing, a Borrower may contest, in good faith and by
appropriate proceedings, taxes for which such Borrower maintains adequate
reserves therefor in accordance with GAAP.

20



--------------------------------------------------------------------------------



 



          7.12 Corporate Changes. No Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to the Lender. No Borrower nor any Subsidiary
shall suffer a Change in Control. No Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to the Lender; and (ii) such relocation shall be
within the continental United States. No Borrower nor any Subsidiary shall
relocate any item of Collateral (other than (w) sales of Inventory in the
ordinary course of business, (x) relocations of worn-out, obsolete or surplus
Equipment, (y) relocations of mobile equipment, or other Equipment having an
aggregate value of up to $150,000 in any fiscal year, and (z) relocations of
Collateral from a location described on Exhibit C to another location described
on Exhibit C) unless (i) it has provided prompt written notice to the Lender,
(ii) such relocation is within the continental United States and, (iii) if such
relocation is to a third party bailee, it has delivered a bailee agreement in
form and substance reasonably acceptable to the Lender.
          7.13 Deposit Accounts. No Borrower nor any Subsidiary shall maintain
any Deposit Accounts (other than payroll, trust or escrow accounts), or accounts
holding Investment Property, except with respect to which the Collateral Agent
for the benefit of the Lender has an Account Control Agreement. The proceeds of
any Advance shall be deposited into and maintained only in one or more accounts
of any Borrower which are subject to an Account Control Agreement in favor of
the Collateral Agent.
          7.14 Joinder. Each Borrower shall notify the Collateral Agent and the
Lender of each Subsidiary formed subsequent to the Closing Date and, within
15 days of formation, shall cause any such Subsidiary organized under the laws
of any State within the United States to execute and deliver to the Collateral
Agent and the Lender a Joinder Agreement.
          7.15 SBA. The Lender has received a license from the U.S. Small
Business Administration (“SBA”) to extend loans as a small business investment
company (“SBIC”) pursuant to the Small Business Investment Act of 1958, as
amended, and the associated regulations (collectively, the “SBIC Act”). Portions
of the loan to the Borrowers will be made under the SBA license and the SBIC
Act. Addendum 1 to this Agreement outlines various responsibilities of the
Lender and the Borrowers associated with an SBA loan, and such Addendum 1 is
hereby incorporated in this Agreement.
          7.16 Post-Closing Deliveries.
     (a) On or before March 30, 2011, Borrowers (1) shall cause the secured
parties of record or their authorized designee to file, or shall obtain such
secured parties’ authorization to file on their behalf and shall so file, an
effective UCC-3 termination statement with respect to the UCC-1 financing
statement, filing number 20092351648, filed with the Delaware Secretary of State
on July 22, 2009 (the “VantagePoint Financing Statement”), or (2) shall have
made an authenticated demand to the secured parties of record pursuant to
Section 9-513 of the UCC to terminate the VantagePoint Financing Statement, and
shall have filed an effective UCC-3 termination statement in respect of the
VantagePoint Financing Statement in accordance with Section 9-513 of the UCC.

21



--------------------------------------------------------------------------------



 



     (b) Within 5 business days of the Closing Date, Borrower shall deliver, or
cause to be delivered, to Collateral Agent on behalf of the Lender the insurance
certificates and endorsements required by Section 6.2 hereof.
     (c) Within 30 days of the Closing Date, Borrowers shall deliver, or cause
to be delivered, to Collateral Agent on behalf of the Lender an Account Control
Agreement with respect to each deposit account or securities account (or any
successor account(s)) of any Borrower which is not subject to an Account Control
Agreement as of the Closing Date. Prior to the delivery of an Account Control
Agreement with respect to any such deposit or securities account (or any
successor account(s)), no Borrower shall transfer any funds or credit any
financial assets to such accounts (or any successor account(s)).
SECTION 8. RIGHT TO INVEST
          8.1 The Lender or its assignee or nominee shall have the right, in its
discretion, to participate in the Subsequent Financing in an amount of up to
$2,000,000 on the same terms, conditions and pricing afforded to the lead
investors participating in any such Subsequent Financing.
SECTION 9. EVENTS OF DEFAULT
     The occurrence of any one or more of the following events shall be an Event
of Default:
          9.1 Payments. The Borrowers fail to pay any amount due under this
Agreement, the Notes or any of the other Loan Documents on the due date; or
          9.2 Covenants. Any Borrower breaches or defaults in the performance of
any covenant or Secured Obligation under this Agreement or the Notes, and
(a) with respect to a default (other than under Sections 6.1, 7.5, 7.6, 7.7,
7.8, 7.9 or 7.15) such default continues for more than ten (10) days after the
earlier of the date on which (i) the Lender has given notice of such default to
such Borrower and (ii) such Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9
or 7.15, the occurrence of such default; or
          9.3 Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or
          9.4 Other Loan Documents. The occurrence of any default under any Loan
Document or any other agreement between any Borrower and the Lender and such
default continues for more than ten (10) days after the earlier of (a) the
Lender has given notice of such default to such Borrower, or (b) such Borrower
has actual knowledge of such default; or
          9.5 Representations. Any representation or warranty made by any
Borrower in any Loan Document or in the Warrant shall have been false or
misleading in any material respect when made or deemed made; or

22



--------------------------------------------------------------------------------



 



          9.6 Insolvency. Any Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents; or (iii) shall
file a voluntary petition in bankruptcy; or (iv) shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation pertinent to such circumstances; or
(v) shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, or liquidator of such Borrower or of all or any substantial part
(i.e., 33-1/3% or more) of the assets or property of such Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) any
Borrower or its directors shall take any action initiating any of the foregoing
actions described in clauses (i) through (vi); or (B) either (i) sixty (60) days
shall have expired after the commencement of an involuntary action against such
Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of such Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) any Borrower shall file any answer admitting or not contesting the
material allegations of a petition filed against such Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or
(v) thirty (30) days shall have expired after the appointment, without the
consent or acquiescence of such Borrower, of any trustee, receiver or liquidator
of such Borrower or of all or any substantial part of the properties of such
Borrower without such appointment being vacated; or
          9.7 Attachments; Judgments. Any portion of any Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money, individually or in the
aggregate, of at least $100,000, or any Borrower is enjoined or in any way
prevented by court order from conducting any part of its business; or
          9.8 Other Indebtedness. The occurrence of any default under any
agreement or obligation of any Borrower involving any Indebtedness in excess of
$250,000, or the occurrence of any default under any agreement or obligation of
any Borrower that could reasonably be expected to have a Material Adverse
Effect.
SECTION 10. REMEDIES
          10.1 General. Upon and during the continuance of any one or more
Events of Default, in accordance with applicable law (i) the Lender may, at its
option, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.6, the Notes and all of the Secured Obligations
shall automatically be accelerated and made due and payable, in each case
without any further notice or act), and (ii) the Collateral Agent may notify any
Borrower’s account debtors to make payment directly to the Collateral Agent,
compromise the amount of any such

23



--------------------------------------------------------------------------------



 



account on any Borrower’s behalf and endorse the Collateral Agent’s name without
recourse on any such payment for deposit directly to the Collateral Agent’s
account. The Collateral Agent may exercise all rights and remedies with respect
to the Collateral under the Loan Documents or otherwise available to it under
the UCC and other applicable law, including the right to release, hold, sell,
lease, liquidate, collect, realize upon, or otherwise dispose of all or any part
of the Collateral and the right to occupy, utilize, process and commingle the
Collateral. All of the Collateral Agent’s rights and remedies shall be
cumulative and not exclusive.
          10.2 Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may, at any time or
from time to time and in accordance with applicable law, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as the Collateral Agent may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Each Borrower agrees that any such public or private
sale may occur upon ten (10) calendar days’ prior written notice to any
Borrower. The Collateral Agent may require each Borrower to assemble the
Collateral and make it available to the Collateral Agent at a place designated
by the Collateral Agent that is reasonably convenient to the Collateral Agent
and such Borrower. The proceeds of any sale, disposition or other realization
upon all or any part of the Collateral shall be applied by the Collateral Agent
in the following order of priorities:
First, to the Lender and to itself in its capacity as the Collateral Agent in an
amount sufficient to pay in full the Lender’s and the Collateral Agent’s costs
and professionals’ and advisors’ fees and expenses as described in Section
11.11;
Second, to the Lender in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as the Lender may choose in its sole
discretion; and
Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to the Administrative Borrower or its representatives or as a court of competent
jurisdiction may direct.
The Collateral Agent shall be deemed to have acted reasonably in the custody,
preservation and disposition of any of the Collateral if it complies with the
obligations of a secured party under the UCC.
          10.3 No Waiver. The Collateral Agent shall be under no obligation to
marshal any of the Collateral for the benefit of any Borrower or any other
Person, and each Borrower expressly waives all rights, if any, to require the
Collateral Agent to marshal any Collateral.
          10.4 Cumulative Remedies. The rights, powers and remedies of the
Collateral Agent or the Lender hereunder shall be in addition to all rights,
powers and remedies given by statute or rule of law and are cumulative. The
exercise of any one or more of the rights, powers and remedies provided herein
shall not be construed as a waiver of or election of remedies with respect to
any other rights, powers and remedies of the Collateral Agent or the Lender.

24



--------------------------------------------------------------------------------



 



SECTION 11. MISCELLANEOUS
          11.1 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
          11.2 Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:

  (a)   If to Lender:

HERCULES TECHNOLOGY II, L.P.
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Nick Martitsch
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3068

  (b)   If to Collateral Agent:

HERCULES TECHNOLOGY II, L.P.
Legal Department
Attention: Chief Legal Officer and Nick Martitsch
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3068

  (c)   If to Borrower:

ANTHERA PHARMACEUTICALS, INC.
Attention: Christopher P. Lowe, Chief Financial Officer
25801 Industrial Blvd., Suite B
Hayward, CA 94545
Facsimile: 510-856-5597
Telephone: 510-856-5585
     or to such other address as each party may designate for itself by like
notice.

25



--------------------------------------------------------------------------------



 



          11.3 Entire Agreement; Amendments. This Agreement, the Notes, and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including the Lender’s
revised proposal letter dated February 10, 2011). None of the terms of this
Agreement, the Notes or any of the other Loan Documents may be amended except by
an instrument executed by each of the parties hereto.
          11.4 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
          11.5 No Waiver. The powers conferred upon the Collateral Agent or the
Lender by this Agreement are solely to protect its rights hereunder and under
the other Loan Documents and its interest in the Collateral and shall not impose
any duty upon the Collateral Agent or the Lender to exercise any such powers. No
omission or delay by the Collateral Agent or the Lender at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by any Borrower at any time designated,
shall be a waiver of any such right or remedy to which the Collateral Agent or
the Lender is entitled, nor shall it in any way affect the right of the
Collateral Agent or the Lender to enforce such provisions thereafter.
          11.6 Survival. All agreements, representations and warranties
contained in this Agreement, the Notes and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of the
Collateral Agent or the Lender and shall survive the execution and delivery of
this Agreement and the expiration or other termination of this Agreement.
          11.7 Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on each
Borrower and its permitted assigns (if any). No Borrower shall assign its
obligations under this Agreement, the Notes or any of the other Loan Documents
without the Lender’s express prior written consent, and any such attempted
assignment shall be void and of no effect. The Collateral Agent and the Lender
may assign, transfer, or endorse their respective rights hereunder and under the
other Loan Documents without prior notice to any of the Borrowers, and all of
such rights shall inure to the benefit of the Collateral Agent’s or the Lender’s
successors and assigns.
          11.8 Governing Law. This Agreement, the Notes and the other Loan
Documents have been negotiated and delivered to the Collateral Agent and the
Lender in the State of California, and shall have been accepted by the
Collateral Agent and the Lender in the State of California. Payment to the
Lender by the Borrowers of the Secured Obligations is due in the State of
California. This Agreement, the Notes and the other Loan Documents shall be

26



--------------------------------------------------------------------------------



 



governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
          11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to
the extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement, the Notes or any of the other
Loan Documents may be brought in any state or federal court of competent
jurisdiction located in the State of California. By execution and delivery of
this Agreement, each party hereto generally and unconditionally: (a) consents to
nonexclusive personal jurisdiction in Santa Clara County, State of California;
(b) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement, the
Notes or the other Loan Documents. Service of process on any party hereto in any
action arising out of or relating to this Agreement shall be effective if given
in accordance with the requirements for notice set forth in Section 11.2, and
shall be deemed effective and received as set forth in Section 11.2. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of either party to bring proceedings in the courts
of any other jurisdiction.
          11.10 Mutual Waiver of Jury Trial / Judicial Reference.
     (a) Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH BORROWER, THE COLLATERAL
AGENT, AND THE LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY BORROWER AGAINST THE
COLLATERAL AGENT, THE LENDER OR THEIR ASSIGNEES OR BY THE COLLATERAL AGENT, THE
LENDER OR ITS ASSIGNEES AGAINST ANY BORROWER. This waiver extends to all such
Claims, including Claims that involve Persons other than the Borrowers, the
Collateral Agent, and the Lender; Claims that arise out of or are in any way
connected to the relationship between the Borrowers, the Collateral Agent, and
the Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.
     (b) If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

27



--------------------------------------------------------------------------------



 



     (c) In the event Claims are to be resolved by judicial reference, either
party may seek from a court of competent jurisdiction identified in
Section 11.9, any prejudgment order, writ or other relief and have such
prejudgment order, writ or other relief enforced to the fullest extent permitted
by law notwithstanding that all Claims are otherwise subject to resolution by
judicial reference.
          11.11 Professional Fees. The Borrowers promise to pay all of the
Collateral Agent’s and the Lender’s respective reasonable and documented fees
and expenses necessary to finalize the loan documentation, including but not
limited to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, the Borrowers promise to pay any and all
Lender Expenses, including without limitation, reasonable, invoiced attorneys’
and other professionals’ fees and expenses (including fees and expenses of
in-house counsel) incurred by the Collateral Agent and the Lender after the
Closing Date in connection with or related to: (a) the Loan; (b) the
administration, collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, sale,
lease, liquidation, or disposition of Collateral or the exercise of remedies
with respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to any
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to any Borrower, the
Collateral, the Loan Documents, including representing the Collateral Agent
and/or the Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of any Borrower’s estate, and any appeal or review
thereof.
          11.12 Confidentiality. The Collateral Agent and the Lender acknowledge
that information provided to the Collateral Agent and the Lender by the
Borrowers, including the financial statements provided to Lender by the
Borrowers and certain items of Collateral, is confidential and proprietary
information of the Borrowers, if and to the extent such information either
(x) is marked as confidential by the Borrowers at the time of disclosure, or
(y) should reasonably be understood to be confidential and proprietary
information of the Borrowers (the “Confidential Information”). Accordingly, the
Collateral Agent and the Lender agree that any Confidential Information they may
obtain in connection with the Loan or this Agreement, including in the course of
acquiring, administering, or perfecting the security interest of the Collateral
Agent for the benefit of the Lender in the Collateral, shall not be disclosed to
any other person or entity in any manner whatsoever, in whole or in part,
without the prior written consent of any Borrower, except that the Collateral
Agent or the Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its affiliates if the Collateral Agent or the Lender in its sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public through no fault of the
Collateral Agent or the Lender; (c) if required or appropriate in any report,
statement or testimony submitted to any

28



--------------------------------------------------------------------------------



 



governmental authority having or claiming to have jurisdiction over the
Collateral Agent or the Lender; (d) if required or appropriate in response to
any summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by the Collateral Agent and/or the Lender’s
counsel; (e) to comply with any legal requirement or law applicable to the
Collateral Agent and/or the Lender; (f) to the extent reasonably necessary in
connection with the exercise of any right or remedy under any Loan Document,
including the Collateral Agent’s sale, lease, or other disposition of Collateral
after the occurrence and during the continuance of an Event of Default; (g) to
any participant or assignee of the Lender or any prospective participant or
assignee; provided, that such participant or assignee or prospective participant
or assignee agrees in writing to be bound by this Section prior to disclosure;
or (h) otherwise with the prior consent of any Borrower; provided, that any
disclosure made in violation of this Agreement shall not affect the obligations
of any Borrower or any of its affiliates or any guarantor under this Agreement
or the other Loan Documents.
          11.13 Assignment of Rights. Each Borrower acknowledges and understands
that the Lender may sell and assign all or part of its interest hereunder and
under the Notes and Loan Documents to any person or entity (an “Assignee”).
After such assignment the term “Lender” as used in the Loan Documents shall mean
and include such Assignee, and such Assignee shall be vested with all rights,
powers and remedies of the Lender hereunder with respect to the interest so
assigned; but with respect to any such interest not so transferred, the Lender
shall retain all rights, powers and remedies hereby given. No such assignment by
the Lender shall relieve any Borrower of any of its obligations hereunder. The
Lender agrees that in the event of any transfer by it of the Notes, it will
endorse thereon a notation as to the portion of the principal of the Notes,
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.
          11.14 Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against any Borrower for liquidation or
reorganization, if any Borrower becomes insolvent or makes an assignment for the
benefit of creditors, if a receiver or trustee is appointed for all or any
significant part of any Borrower’s assets, or if any payment or transfer of
Collateral is recovered from the Lender or the Collateral Agent. The Loan
Documents and the Secured Obligations and Collateral security shall continue to
be effective, or shall be revived or reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations or any transfer of
Collateral to the Collateral Agent or the Lender, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, the Collateral Agent or Lender or
by any obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to the Lender
in Cash.
          11.15 Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed originally or by means of
electronic transmission in any

29



--------------------------------------------------------------------------------



 



number of counterparts, and by different parties hereto in separate
counterparts, each of which when so delivered shall be deemed an original, but
all of which counterparts shall constitute but one and the same instrument.
          11.16 No Third Party Beneficiaries. No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any person
other than the Lender, the Collateral Agent, and the Borrowers unless
specifically provided otherwise herein, and, except as otherwise so provided,
all provisions of the Loan Documents will be personal and solely between the
Lender, the Collateral Agent, and the Borrowers.
          11.17 Publicity. The Lender may use each Borrower’s name and logo, and
include a brief description of the relationship between such Borrower and the
Lender, in the Lender’s marketing materials.
          11.18 Joint and Several Liability. Each Borrower is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the Lender under
this Agreement, for the mutual benefit, directly and indirectly, of each
Borrower and in consideration of their undertakings to accept joint and several
liability for the Secured Obligations. Each Borrower, jointly and severally,
hereby irrevocably, absolutely and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with respect to the
payment and performance of all of the Secured Obligations (including, without
limitation, any Secured Obligations arising under this Section 11.18), it being
the intention of each Borrower that all the Secured Obligations shall be the
joint and several obligations of each Borrower without preferences or
distinction among them. If and to the extent that any Borrower fails to make any
payment with respect to any of the Secured Obligations as and when due or to
perform any of the Secured Obligations in accordance with the terms thereof,
then in each such event, the other Persons comprising the Borrowers will make
such payment with respect to, or perform, such Secured Obligation. Each of
Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Persons comprising the Borrowers
with respect to any liability incurred by it hereunder or under any of the other
Loan Documents, any payments made by it to the Collateral Agent or the Lender
with respect to any of the Secured Obligations or any collateral security
therefor until such time as all of the Secured Obligations (other than inchoate
indemnity obligations) have been paid in full in cash. Any claim which any of
the Borrowers may have against any other Persons comprising the Borrowers with
respect to any payments to the Collateral Agent or the Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Secured
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Secured Obligations (other than inchoate indemnity obligations) and,
in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any of the Borrowers, their respective debt or assets, whether
voluntary or involuntary, all such Secured Obligations (other than inchoate
indemnity obligations) shall be paid in full in cash before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made to any other Persons comprising the Borrowers therefor.

30



--------------------------------------------------------------------------------



 



          11.19 Administrative Borrower. Each Borrower irrevocably appoints
Parent as the borrowing agent and attorney-in-fact (“Administrative Borrower”)
for all Persons comprising the Borrowers which appointment shall remain in full
force and effect unless and until the Lender shall have received prior written
notice signed by each of the other Borrowers that such appointment has been
revoked and that another Borrower has been appointed as the Administrative
Borrower.
SECTION 12. COLLATERAL AGENT
          12.1 Appointment of Agent. Each of HT II and HTGC hereby appoint HT II
as Collateral Agent hereunder and under the other Loan Documents, to act in such
representative capacity as secured party on behalf and for the benefit of each
such Lender under this Agreement and the other Loan Documents. Collateral Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Section 12 are solely for the benefit of Collateral Agent and each Lender,
and the Borrowers shall not have any rights as a third party beneficiary of any
of the provisions thereof.
          12.2 Powers and Duties. Each Lender irrevocably authorizes Collateral
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Collateral Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Collateral Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Collateral Agent may accept payments of principal, interest, fees and expenses
due under the Loan Documents from and deposits from any Borrower on the account
of or for the benefit of any Lender.
(SIGNATURES TO FOLLOW)

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

            BORROWER:

ANTHERA PHARMACEUTICALS, INC.
      By:   /s/ Christopher P. Lowe         Name:   Christopher P. Lowe       
Title:   Chief Business Officer and
Chief Financial Officer   

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



         

Accepted in Palo Alto, California:

            LENDER AND COLLATERAL AGENT:

HERCULES TECHNOLOGY II, L.P.,
a Delaware limited partnership
      By:   Hercules Technology SBIC         Management, LLC, its General
Partner        By:   Hercules Technology Growth         Capital, Inc., its
Manager        By:   /s/ K. Nicholas Martitsch         Name:   K. Nicholas
Martitsch        Its: Associate General Counsel        LENDER:

HERCULES TECHNOLOGY GROWTH
CAPITAL, INC.,
a Maryland corporation
      By:   /s/ K. Nicholas Martitsch         Name:   K. Nicholas Martitsch     
  Its: Associate General Counsel     

[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



Table of Addenda, Exhibits and Schedules

     
Addendum 1:
  SBA Provisions
 
   
Exhibit A:
  Advance Request
 
  Attachment to Advance Request
Exhibit B:
  Form of Term Note
Exhibit C:
  Name, Locations, and Other Information for Borrowers
Exhibit D:
  Borrowers’ Patents, Trademarks, Copyrights and Licenses
Exhibit E:
  Borrowers’ Deposit Accounts and Investment Accounts
Exhibit F:
  Compliance Certificate
Exhibit G:
  Joinder Agreement
Exhibit H:
  ACH Debit Authorization Agreement
 
   
Schedule 1
  Subsidiaries
Schedule 1A
  Existing Permitted Indebtedness
Schedule 1B
  Existing Permitted Investments
Schedule 1C
  Existing Permitted Liens
Schedule 5.3
  Consents, Etc.
Schedule 5.5
  Actions Before Governmental Authorities
Schedule 5.8
  Tax Matters
Schedule 5.9
  Intellectual Property Claims
Schedule 5.10
  Intellectual Property
Schedule 5.11
  Borrower Products
Schedule 5.14
  Capitalization

 



--------------------------------------------------------------------------------



 



ADDENDUM 1 to LOAN AND SECURITY AGREEMENT
     (a) Borrowers’ Business. For purposes of this Addendum 1, each of the
Borrowers shall be deemed to include its “affiliates” as defined in Title 13
Code of Federal Regulations Section 121.103. The Borrowers represent and warrant
to the Lender (as of the Closing Date and for a period of one year thereafter)
and covenants to the Lender as follows:

  1.   Size Status. The Borrowers, on a consolidated basis, have fewer than 500
employees in the aggregate, at least 50% of whom are located in the United
States;     2.   No Relender. Each Borrower’s primary business activity does not
involve, directly or indirectly, providing funds to others, purchasing debt
obligations, factoring, or long-term leasing of equipment with no provision for
maintenance or repair;     3.   No Passive Business. Each Borrower is engaged in
a regular and continuous business operation (excluding the mere receipt of
payments such as dividends, rents, lease payments, or royalties). Each
Borrower’s employees are carrying on the majority of day to day operations. No
Borrower will pass through substantially all of the proceeds of the Loan to
another entity;     4.   No Real Estate Business. No Borrower is classified
under Major Group 65 (Real Estate) or Industry No. 1531 (Operative Builders) of
the SIC Manual. The proceeds of the Loan will not be used to acquire or
refinance real property unless the Borrowers (x) are acquiring an existing
property and will use at least 51 percent of the usable square footage for its
business purposes; (y) are building or renovating a building and will use at
least 67 percent of the usable square footage for its business purposes; or
(z) occupy the subject property and use at least 67 percent of the usable square
footage for its business purposes.     5.   No Project Finance. No Borrower’s
assets are intended to be reduced or consumed, generally without replacement, as
the life of its business progresses, and the nature of each Borrower’s business
does not require that a stream of cash payments be made to the business’s
financing sources, on a basis associated with the continuing sale of assets
(e.g., real estate development projects and oil and gas wells). The primary
purpose of the Loan is not to fund production of a single item or defined
limited number of items, generally over a defined production period, where such
production

 



--------------------------------------------------------------------------------



 



      will constitute the majority of the activities of any Borrower (e.g.,
motion pictures and electric generating plants).     6.   No Farm Land
Purchases. No Borrower will use the proceeds of the Loan to acquire farm land
which is or is intended to be used for agricultural or forestry purposes, such
as the production of food, fiber, or wood, or is so taxed or zoned.     7.   No
Foreign Investment. The proceeds of the Loan will not be used substantially for
a foreign operation. At the time of the Loan, no Borrower will have more than
49 percent of its employees or tangible assets located outside the United
States. The representation in this subsection (7) is made only as of the date
hereof and shall not continue for one year as contemplated in the first sentence
of this Section 1.

     (b) Small Business Administration Documentation. The Lender acknowledges
that the Borrowers completed, executed and delivered to the Lender SBA Forms
480, 652 and 1031 (Parts A and B) together with a business plan showing the
Borrowers’ financial projections (including balance sheets and income and cash
flows statements) for the period described therein and a written statement
(whether included in the purchase agreement or pursuant to a separate statement)
from the Lender regarding its intended use of proceeds from the sale of
securities to the Lender (the “Use of Proceeds Statement”). The Borrowers
represent and warrant to the Lender that the information regarding each Borrower
and its affiliates set forth in the SBA Form 480, Form 652 and Form 1031 and the
Use of Proceeds Statement delivered as of the Closing Date is accurate and
complete.
     (c) Inspection. The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents. Subject to the preceding sentence, the Borrowers will permit, for so
long as the Lender holds any debt or equity securities of any Borrower, the
Lender or its representative, and examiners of the SBA to visit and inspect the
properties and assets of each Borrower, to examine its books of account and
records, and to discuss each Borrower’s affairs, finances and accounts with each
Borrower’s officers, senior management and accountants, all at such reasonable
times as may be requested by the Lender or the SBA.
     (d) Annual Assessment. Promptly after the end of each calendar year (but in
any event prior to February 28 of each year) and at such other times as may be
reasonably requested by the Lender, the Borrowers will deliver to the Lender a
written assessment of the economic impact of the Lender’ investment in the
Borrowers, specifying the full-time equivalent jobs created or retained in
connection with the investment, the impact of the investment on the businesses
of the Borrowers in terms of expanded revenue and taxes, other economic benefits
resulting from the investment (such as technology development or
commercialization, minority business development, or expansion of exports) and
such other information as may be required regarding the Borrowers in connection
with the filing of the Lender’s SBA Form 468. The Lender will assist the
Borrowers with preparing such assessment. In addition to any other rights
granted hereunder, the

 



--------------------------------------------------------------------------------



 



Borrowers will grant the Lender and the SBA access to the Borrowers’ books and
records for the purpose of verifying the use of such proceeds. Each Borrower
also will furnish or cause to be furnished to the Lender such other information
regarding the business, affairs and condition of such Borrower as the Lender may
from time to time reasonably request.
     (e) Use of Proceeds. The Borrowers will use the proceeds from the Loan only
for general working capital purposes. The Borrowers will deliver to the Lender
from time to time promptly following the Lender’s request, a written report,
certified as correct by the Administrative Borrower’s Chief Financial Officer,
verifying the purposes and amounts for which proceeds from the Loan have been
disbursed. The Borrowers will supply to the Lender such additional information
and documents as the Lender reasonably requests with respect to its use of
proceeds and will permit the Lender and the SBA to have access to any and all of
each Borrower’s records and information and personnel as the Lender deems
necessary to verify how such proceeds have been or are being used, and to assure
that the proceeds have been used for the purposes specified in Section 7.15 of
the Agreement.
     (f) Activities and Proceeds. Neither the Borrowers nor any of their
affiliates (if any) will engage in any activities or use directly or indirectly
the proceeds from the Loan for any purpose for which a small business investment
company is prohibited from providing funds by the SBIC Act, including 13 C.F.R.
§107.720. Without obtaining the prior written approval of the Lender, no
Borrower will change within 1 year of the date hereof, such Borrower’s current
business activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.
     (g) Redemption Provisions. Notwithstanding any provision to the contrary
contained in the Certificate of Incorporation of the Parent, as amended from
time to time (the “Charter”), if, pursuant to the redemption provisions
contained in the Charter, if any, the Lender is entitled to a redemption of its
Warrant, such redemption (in the case of the Lender) will be at a price equal to
the redemption price set forth in the Charter (the “Existing Redemption Price”).
If, however, the Lender delivers written notice to the Parent that the then
current regulations promulgated under the SBIC Act prohibit payment of the
Existing Redemption Price in the case of an SBIC (or, if applied, the Existing
Redemption Price would cause the Common Stock to lose its classification as an
“equity security” and the Lender has determined that such classification is
unadvisable), the amount the Lender will be entitled to receive shall be the
greater of (i) fair market value of the securities being redeemed taking into
account the rights and preferences of such securities plus any costs and
expenses of the Lender incurred in making or maintaining the Warrants, and (ii)
the Existing Redemption Price where the amount of accrued but unpaid dividends
payable to the Lender is limited to the Borrower’s earnings plus any costs and
expenses of the Lender incurred in making or maintaining the Warrants; provided,
however, the amount calculated in subsections (i) or (ii) above shall not exceed
the Existing Redemption Price.
     (h) Cost of Money. Notwithstanding any provision to the contrary contained
in the Loan Documents, all interest and fees charged pursuant to the Loan
Documents shall comply with the provisions of 13 C.F.R. § 107.855, including,
without limitation,

 



--------------------------------------------------------------------------------



 



that such amounts shall not exceed the Cost of Money ceiling (as defined
hereafter). The current Cost of Money ceiling for this Loan is fourteen percent.
     (i) Compliance and Resolution. Each Borrower agrees that a failure to
comply with such Borrower’s obligations under this Addendum, or any other set of
facts or circumstances where it has been asserted by any governmental regulatory
agency (or the Lender believes that there is a substantial risk of such
assertion) that the Lender and its affiliates are not entitled to hold, or
exercise any significant right with respect to, any securities issued to the
Lender by any Borrower, will constitute a breach of the obligations of such
Borrower under the financing agreements between the Borrowers and the Lender. In
the event of (i) a failure to comply with any Borrower’s obligations under this
Addendum; or (ii) an assertion by any governmental regulatory agency (or the
Lender believes that there is a substantial risk of such assertion) of a failure
to comply with any Borrower’s obligations under this Addendum, then (i) the
Lender and the Borrowers will meet and resolve any such issue in good faith to
the satisfaction of the Borrowers, the Lender, and any governmental regulatory
agency, and (ii) upon request of the Lender, each Borrower will cooperate and
assist with any assignment of the financing agreements from Hercules Technology
II, L.P. to Hercules Technology Growth Capital, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ADVANCE REQUEST

To: Lender:   Date: [__________], 2011

Hercules Technology II, L.P.
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Attn: [_______________]
Anthera Pharmaceuticals, Inc. (the “Administrative Borrower”) hereby requests
from Hercules Technology II, L.P. and Hercules Technology Growth Capital, Inc.
(collectively, the “Lender”) an Advance in the amount of Twenty-Five Million
Dollars ($25,000,000) on [______________], 2011 (the “Advance Date”) pursuant to
the Loan and Security Agreement between the Administrative Borrower, the other
borrowers from time to time party thereto, the Lender, and Hercules Technology
II, L.P. in its capacity as the collateral agent (the “Agreement”). Capitalized
words and other terms used but not otherwise defined herein are used with the
same meanings as defined in the Agreement.
Please:

                            (a )  
Issue a check payable to the Administrative Borrower
                       
 
                     
 
                       
or
                       
 
                  (b )  
Wire Funds to the Administrative Borrower’s account
                       
 
               

             
 
  Bank:        
 
     
 
   
 
  Address:        
 
     
 
     
 
     
 
   
 
  ABA Number:        
 
     
 
   
 
  Account Number:        
 
     
 
   
 
  Account Name:        
 
     
 
   

     The Administrative Borrower represents that the conditions precedent to the
Advance requested hereby which are set forth in the Agreement are satisfied and
shall be satisfied upon the making of such Advance, including but not limited
to: (i) that since December 31, 2009, no event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing;
(ii) that the representations and warranties set forth in the Agreement and in
the Warrant are and shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; (iii) that each Borrower is in compliance in all material respects
with all the terms and provisions set forth in each Loan Document on its part to
be observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both)

 



--------------------------------------------------------------------------------



 



constitute an Event of Default under the Loan Documents. The Administrative
Borrower understands and acknowledges that the Lender has the right to review
the financial information supporting this representation and, based upon such
review in its sole discretion, the Lender may decline to fund the requested
Advance.
     The Administrative Borrower hereby represents that the Borrowers’ corporate
status and locations have not changed since the date of the Agreement or, if the
Attachment to this Advance Request is completed, are as set forth in the
Attachment to this Advance Request.
     The Administrative Borrower agrees to notify the Lender promptly before the
funding of the Loan if any of the matters which have been represented above
shall not be true and correct in all material respects on the Advance Date
(unless such representations are already qualified by materiality, in which case
the Administrative Borrower agrees to notify Lender if such representations are
not true and correct in all respects), and if the Lender has received no such
notice before the Advance Date, then the statements set forth above shall be
deemed to have been made and shall be deemed to be true and correct as of the
Advance Date.
     Executed as of [__________], 2011.

            ADMINISTRATIVE BORROWER:

ANTHERA PHARMACEUTICALS, INC.
      By:           Name:   Christopher P. Lowe        Title:   Chief Business
Officer and
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

ATTACHMENT TO ADVANCE REQUEST
Dated: [___________], 2011
The Administrative Borrower hereby represents and warrants to the Lender that
each Borrower’s current name and organizational status is as follows:

                 
 
  Names:   [   ]    
 
               
 
  Type of organizations:   Corporation        
 
               
 
  States of organization:   [   ]    
 
               
 
  Organization file numbers:            

The Administrative Borrower hereby represents and warrants to the Lender that
the street addresses, cities, states and postal codes of each Borrower’s current
locations are as follows:

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECURED TERM PROMISSORY NOTE

[$11,250,000]   Advance Date: [              ], 2011 [$13,750,000]    

Maturity Date: as provided in the
Loan Agreement (as defined below)
     FOR VALUE RECEIVED, ANTHERA PHARMACEUTICALS, INC., a Delaware corporation
(“Parent”), for itself and each of its subsidiaries joined to the below-defined
Loan Agreement (the “Joined Subsidiaries”; the Joined Subsidiaries together with
Parent are hereinafter collectively referred to as the “Borrowers” and each
individually as a “Borrower”), hereby promise to pay to the order of [Hercules
Technology II, L.P., a Delaware limited partnership] [Hercules Technology Growth
Capital, Inc., a Maryland corporation], or to the holder (the “Lender”) of this
Secured Term Promissory Note (this “Promissory Note”), at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301, or such other place of payment as the holder may
specify from time to time in writing, in lawful money of the United States of
America, the principal amount of Twenty-Five Million Dollars ($25,000,000), or
such other principal amount as the Lender has advanced to the Borrowers,
together with interest equal to the Term Loan Interest Rate set forth in the
below-defined Loan Agreement, based upon a year consisting of 360 days, with
interest computed daily based on the actual number of days in each month.
     This Promissory Note is one of the Notes referred to in, and is executed
and delivered in connection with, that certain Loan and Security Agreement dated
as of March 25, 2011, by and between the Borrowers, the Lender, and Hercules
Technology II, L.P. in its capacity as the Collateral Agent (as the same may
from time to time be amended, restated, supplemented, or otherwise modified from
time to time in accordance with its terms, the “Loan Agreement”), and is
entitled to the benefit and security of the Loan Agreement and the other Loan
Documents (as defined in the Loan Agreement), to which reference is made for a
statement of all of the terms and conditions thereof. All payments shall be made
in accordance with the Loan Agreement. All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein. An Event of Default under the Loan Agreement shall constitute a default
under this Promissory Note.
     Each Borrower waives presentment and demand for payment, notice of
dishonor, protest and notice of protest under the UCC or any applicable law. The
Borrowers agree to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense. This
Promissory Note has been negotiated and delivered to the Lender and is payable
in the State of California. This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 



--------------------------------------------------------------------------------



 



          BORROWER FOR ITSELF AND
ON BEHALF OF ITS SUBSIDIARIES: ANTHERA PHARMACEUTICALS, INC.
              By:           Name:   Christopher P. Lowe        Title:   Chief
Business Officer and
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



EXHIBIT C
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWERS
     1. Each Borrower represents and warrants to the Lender that such Borrower’s
current name and organizational status as of the Closing Date is as follows:

     
Names:
  [                                                            ]
 
   
Type of organizations:
  Corporation
 
   
States of organization:
  [                                                            ]
 
   
Organization file numbers:
  [                                                            ]

     2.  Each Borrower represents and warrants to the Lender that for five
(5) years prior to the Closing Date, such Borrower did not do business under any
other name or organization or form except the following:
Name:
Used during dates of:
Type of Organization:
State of organization:
Organization file Number:
Borrower’s fiscal year ends on _____
Borrower’s federal employer tax identification number is: _______________
     3. Each Borrower represents and warrants to the Lender that its chief
executive office is located at ______________.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
BORROWERS’ PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 



--------------------------------------------------------------------------------



 



EXHIBIT E
BORROWERS’ DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF] COMPLIANCE CERTIFICATE
Hercules Technology II, L.P.
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
     Reference is made to that certain Loan and Security Agreement dated
March 25, 2011 and all ancillary documents entered into in connection with such
Loan and Security Agreement all as may be amended from time to time (hereinafter
referred to collectively as the “Loan Agreement”) by and among Hercules
Technology II, L.P., as a Lender (“HT II”) and the Collateral Agent, and
Hercules Technology Growth Capital, Inc., as a Lender (“HTGC”, and together with
HT II, “Hercules”), Anthera Pharmaceuticals, Inc., as the Administrative
Borrower (the “Company”), and the other borrowers from time to time party
thereto. All capitalized terms not defined herein shall have the same meaning as
defined in the Loan Agreement.
     The undersigned is the [Chief Executive Officer / Chief Financial Officer]
of the Company, knowledgeable of all Company financial matters, and is
authorized to provide certification of information regarding the Company; hereby
certifies that in accordance with the terms and conditions of the Loan
Agreement, the Company is in compliance in all material respects for the period
ending ___________ of all covenants, conditions and terms (unless such
covenants, conditions and terms are qualified by materiality, in which case the
Company is in compliance in all respects with such covenants, conditions and
terms); and hereby reaffirms that all representations and warranties contained
therein are true and correct in all material respects on and as of the date of
this Compliance Certificate with the same effect as though made on and as of
such date, except (i) to the extent such representations and warranties
expressly relate to an earlier date, and (ii) such representation and warranties
are qualified by any standard(s) of materiality contained in the Loan Agreement,
in which case such representations and warranties are true and correct in all
respects. Attached are the required documents supporting the above
certification. The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.

         
REPORTING REQUIREMENT
  REQUIRED   CHECK IF ATTACHED
 
       
Interim Financial Statements
  Monthly within 30 days    
 
       
Interim Financial Statements
  Quarterly within 45 days    
 
       
Audited Financial Statements
  FYE within 90 days    

 



--------------------------------------------------------------------------------



 



            Very Truly Yours,

ANTHERA PHARMACEUTICALS, INC.,
as Administrative Borrower
      By:           Name:   Christopher P. Lowe        Its: Chief Business
Officer and
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT G
[FORM OF] JOINDER AGREEMENT
     This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[_______, ____], and is entered into by and between __________________, a
___________ corporation (“Subsidiary”), HERCULES TECHNOLOGY II, L.P., a Delaware
limited partnership, as the collateral agent (in such capacity, the “Collateral
Agent”) and a lender (“HT II”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a
Maryland corporation, as a lender (“HTGC”; HT II together with HTGC are
hereinafter collectively referred to as the “Lender”).
RECITALS
     A. Subsidiary’s Affiliate, Anthera Pharmaceuticals, Inc. (the “Company”)
has entered into that certain Loan and Security Agreement dated March 25, 2011,
with the Lender and the Collateral Agent, as such agreement may be amended (the
“Loan Agreement”), together with the other agreements executed and delivered in
connection therewith; and
     B. Subsidiary acknowledges and agrees that it will benefit both directly
and indirectly from the Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith.
AGREEMENT
     NOW THEREFORE, Subsidiary, the Lender and the Collateral Agent hereby agree
as follows:
     1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.
     2. By signing this Joinder Agreement, Subsidiary hereby agrees to be bound
as a Borrower by all of the terms, covenants and conditions set forth in the
Loan Agreement to the same extent that it would have been bound if it had been a
signatory to the Loan Agreement as a Borrower thereunder on the Closing Date,
mutatis mutandis, provided however, that the Lender shall have no duties,
responsibilities or obligations to Subsidiary arising under or related to the
Loan Agreement or the other agreements executed and delivered in connection
therewith. Rather, to the extent that the Lender has any duties,
responsibilities or obligations arising under or related to the Loan Agreement
or the other agreements executed and delivered in connection therewith, those
duties, responsibilities or obligations shall flow only to the Company and not
to Subsidiary or any other person or entity. By way of example (and not an
exclusive list): (a) the Lender’s providing notice to the Company in accordance
with the Loan Agreement or as otherwise agreed between the Company and the
Lender shall be deemed provided to Subsidiary; (b) the Lender’s providing an
Advance to the Company shall be deemed an Advance to Subsidiary; and
(c) Subsidiary shall have no right to request an Advance or make any other
demand on the Lender.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

____________________________________________.

                  By:           Name:           Title:          
Address:

Telephone:  ______________________        Facsimile:   _______________________  
   

LENDER AND COLLATERAL AGENT:
HERCULES TECHNOLOGY II, L.P., a Delaware limited partnership

                  By:   Hercules Technology SBIC Management, LLC,
their General Partner             By:  Hercules Technology Growth Capital, Inc.
its Manager            By:           Name:           Its:          
Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060   

LENDER:
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, as a Lender

            By:           Name:           Its:          
Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060   

 



--------------------------------------------------------------------------------



 



EXHIBIT H
ACH DEBIT AUTHORIZATION AGREEMENT
Hercules Technology II, L.P.
Hercules Technology Growth Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Re: Loan and Security Agreement dated March 25, 2011 (the “Agreement”), by and
among Anthera Pharmaceuticals, Inc. (the “Administrative Borrower”), the other
borrowers from time to time party thereto, and Hercules Technology II, L.P., as
a Lender (“HT II”) and the Collateral Agent, and Hercules Technology Growth
Capital, Inc., as a Lender (“HTGC”, and together with HT II, the “Lender”)
In connection with the above referenced Agreement, the Administrative Borrower
hereby authorizes the Lender to initiate debit entries for the periodic payments
due under the Agreement to the Administrative Borrower’s account indicated
below. The Administrative Borrower authorizes the depository institution named
below to debit to such account.

     
DEPOSITORY NAME
  BRANCH
 
   
CITY
  STATE AND ZIP CODE
 
   
TRANSIT/ABA NUMBER
  ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

            (Borrower)(Please Print)
      By:                 Date:             

 